FILED
                             NOT FOR PUBLICATION                             MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR MANUEL ROSALES,                            No. 07-72563

               Petitioner,                        Agency No. A076-675-491

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                        Argued and Submitted March 18, 2011
                              San Francisco, California

Before: WALLACE, NOONAN, and CLIFTON, Circuit Judges.


        Victor Rosales (“Rosales”) petitions for review of a decision of the Board of

Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. §

1252.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We review ineffective assistance of counsel claims de novo and findings of

fact regarding counsel’s performance for substantial evidence. Lin v. Ashcroft, 377

F.3d 1014, 1024 (9th Cir. 2004). Ineffective assistance of counsel claims require a

showing of prejudice to succeed. Id. Upon review of the record, we conclude that

the BIA did not err in determining that Rosales did not demonstrate prejudice

arising out of his prior counsel’s failure to properly investigate and present

additional testimony and documentary evidence. Evidence that it was difficult for

Rosales to maintain his anonymity in one Guatemalan town, Salama, does not

undermine the agency’s previous conclusion that Rosales could reasonably relocate

within Guatemala.

      The petition for review is DENIED.




                                           2